--------------------------------------------------------------------------------

ORGENESIS INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement ("Agreement") is made as of January 20, 2020
(the "Effective Date"), by and among Orgenesis Inc., a Nevada corporation (the
"Company"), and each of those persons and entities, severally and not jointly,
listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto
(the "Schedule of Purchasers").  Such persons and entities are hereinafter
collectively referred to herein as "Purchasers" and each individually as a
"Purchaser."

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company and each Purchaser (severally and not
jointly) hereby agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of 2,200,000 shares of its
common stock, par value $0.0001 per share (the "Common Stock") and warrants in
the form of Exhibit B hereto to purchase an aggregate of 1,000,000 shares of
Common Stock at an exercise price of $5.50 per share (each a "Warrant" and
collectively the "Warrants"), on the terms and subject to the conditions set
forth in this Agreement.  The shares of Common Stock sold hereunder at the
Closing (as defined below) shall be referred to as the "Shares."  The Shares and
the Warrants are referred to collectively as the "Securities."

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SECURITIES.

2.1 Sale of Securities.  At the Closing (as defined in Section 3), the Company
will sell to each Purchaser, and each Purchaser will purchase from the Company,
(a) the number of Shares set forth opposite such Purchaser's name on the
Schedule of Purchasers and (b) a Warrant to purchase the number of shares of
Common Stock set forth opposite such Purchaser's name on the Schedule of
Purchasers (such shares of Common Stock, the "Underlying Shares").  The
aggregate purchase price for the Shares and Warrants purchased by each Purchaser
is set forth opposite such Purchaser's name on the Schedule of Purchasers.

2.2 Separate Agreement.  Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Securities that appear on the Schedule of
Purchasers that relate to such Purchaser.  The Company's agreement with each of
the Purchasers is a separate agreement, and the sale of Securities to each of
the Purchasers is a separate sale.  The obligations of each Purchaser hereunder
are expressly not conditioned on the purchase by any or all of the other
Purchasers of the Securities such other Purchasers have agreed to purchase.

--------------------------------------------------------------------------------

SECTION 3. CLOSING AND DELIVERY.

3.1 Closing.  The closing of the purchase and sale of the Securities (which
Securities are set forth in the Schedule of Purchasers) pursuant to this
Agreement (the "Closing") shall be held on January 22, 2020 at the offices of
Mintz, Levin, Cohn, Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY
10017, or on such other date and place as may be agreed to by the Company and
the Purchasers.  At or prior to the Closing, each Purchaser shall execute any
related agreements or other documents required to be executed hereunder, dated
as of the date of the Closing (the "Closing Date").

3.2 Issuance of the Securities at the Closing.  At the Closing, the Company
shall issue or deliver to each Purchaser (a) evidence of a book entry position
evidencing the Shares purchased by such Purchaser hereunder, registered in the
name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at such Closing as set forth in the Schedule of Purchasers against payment of
the purchase price for such Shares and (b) a Warrant registered in the name of
such Purchaser, or in such nominee name(s) as designated by such Purchaser,
representing the number of Underlying Shares as set forth in the Schedule of
Purchasers.  The name(s) in which the shares and Warrant are to be issued to
each Purchaser are set forth in the Purchaser Questionnaire and the Selling
Stockholder Notice and Questionnaire in the form attached hereto as Appendix I
and II (the "Purchaser Questionnaire" and the "Selling Stockholder
Questionnaire", respectively), as completed by each Purchaser, which shall be
provided to the Company no later than the Closing Date.  The Warrants shall be
delivered to each Purchaser promptly following the Closing Date, but in any
event within 10 business days following the Closing Date.

3.3 Delivery of the Registration Rights Agreement.  At the Closing, the Company
and each Purchaser shall execute and deliver the Registration Rights Agreement
in the form attached hereto as Appendix III (the "Registration Rights
Agreement"), with respect to the registration of the Shares and the Underlying
Shares under the Securities Act of 1933, as amended (the "Securities Act"). 

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the "Schedule of Exceptions")
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchasers as follows:

4.1 Subsidiaries.  Except as set forth in Section 4.1(a) of the Schedule of
Exceptions, the Company has no direct or indirect Subsidiaries (as defined
below) other than those listed in Exhibit 21.1 to the Company's Annual Report on
Form 10-K for the year ended November 30, 2018 ("Exhibit 21.1").  Except as set
forth in Section 4.1(b),  the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all liens, charges, claims, encumbrances, security interests, rights
of first refusal, preemptive rights or other restrictions of any kind
(collectively, "Liens"), and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  "Subsidiary" means any entity in which
the Company, directly or indirectly, owns sufficient capital stock or holds a
sufficient equity or similar interest such that it is consolidated with the
Company in the financial statements of the Company.

2

--------------------------------------------------------------------------------

4.2 Organization and Standing.  The Company and each of its Subsidiaries (i) has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with full corporate power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as presently
conducted or proposed to be conducted in the SEC Documents, and (ii) is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification, except in the
case of clause (ii) above, to the extent that the failure to be so qualified or
be in good standing would not reasonably be expected to result in (i) a material
adverse effect on the validity or enforceability of this Agreement, (ii) a
material adverse effect on the condition (financial or otherwise), results of
operations, business, prospects or properties of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect its obligations under this
Agreement (any of (i), (ii) or (iii)) (a "Material Adverse Effect"). 

4.3 Corporate Power; Authorization.  The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Warrants and the Registration Rights Agreement
(collectively, the "Transaction Documents"), sell and issue the Securities and
carry out and perform all of its obligations under the Transaction Documents. 
Each Transaction Document constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors' rights generally, (ii) as
limited by equitable principles generally, including any specific performance
and (iii) with respect to the Registration Rights Agreement, as rights to
indemnity or contribution may be limited by state or federal laws or public
policy underlying such laws.

4.4 Issuance and Delivery of the Securities.  The Securities have been duly
authorized and, when issued and paid for in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable.  The
Underlying Shares have been duly authorized and, upon exercise of the Warrants
in accordance with their terms, including payment of the exercise price
therefore, will be validly issued, fully paid and nonassessable.  Assuming the
accuracy of the representations made by each Purchaser in Section 5, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.

4.5 SEC Documents; Financial Statements.  The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the "Commission") under Sections 13, 14(a) and 15(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), since
January 1, 2018 (collectively with all exhibits, schedules and annexes thereto,
the "SEC Documents").  As of their respective filing dates (or, if amended prior
to the date of this Agreement, when amended), all SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder.  None of the SEC Documents
as of their respective dates contained any untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.  The consolidated financial statements of the Company
included in the SEC Documents (the "Financial Statements") present fairly the
consolidated financial condition, results of operations and cash flows of the
Company and its Subsidiaries, taken as a whole, as of the dates and for the
periods indicated, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing and have been prepared in conformity
with generally accepted accounting principles ("GAAP") applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).
Kesselman & Kesselman, a member firm of PricewaterhouseCoopers International
Limited, who have certified certain financial statements of the Company
delivered their report with respect to the audited consolidated financial
statements and schedules included in the SEC Documents, are independent
registered public accountants with respect to the Company within the meaning of
the Exchange Act and the applicable published rules and regulations thereunder.

3

--------------------------------------------------------------------------------

4.6 Capitalization.  The authorized capital stock of the Company consists of
145,833,334 shares of Common Stock.  As of the Effective Date, there are
16,161,050 shares of Common Stock issued and outstanding, of which no shares are
owned by the Company.  There are no other shares of any other class or series of
capital stock of the Company issued or outstanding.  The Company has no capital
stock reserved for issuance, except that, as of the Effective Date, there are
(i) 4,000,000 shares of Common Stock reserved for issuance pursuant to the
Company's equity incentive plans, of which 3,070,082 shares are issuable upon
the exercise of stock options outstanding on the date hereof and (ii) no shares
of Common Stock reserved for issuance upon the vesting of restricted stock
units. As of the Effective Date, there were outstanding warrants to purchase
6,161,515 shares of Common Stock.  There are no bonds, debentures, notes or
other indebtedness having general voting rights (or convertible into securities
having such rights) ("Voting Debt") of the Company issued and outstanding.
Except as set forth in Section 4.1(a) of the Schedule of Exceptions and as
stated above, there are no existing options, warrants, calls, subscriptions or
other rights, agreements, arrangements or commitments relating to the issued or
unissued capital stock of the Company, obligating the Company to issue,
transfer, sell, redeem, purchase, repurchase or otherwise acquire or cause to be
issued, transferred, sold, redeemed, purchased, repurchased or otherwise
acquired any capital stock or Voting Debt of, or other equity interest in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment.  The issuance of Common Stock or other securities
pursuant to any provision of this Agreement will not give rise to any preemptive
rights or rights of first refusal on behalf of any Person (as defined below) or
result in the triggering of any anti-dilution rights, and the Company is not
otherwise subject to any preemptive rights or rights of first refusal on behalf
of any Person or any anti-dilution rights.  There are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act.  "Person"
means an individual, corporation, partnership, limited liability company, trust,
business trust, association, joint stock company, joint venture, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity not specifically listed herein.

4

--------------------------------------------------------------------------------

4.7 Litigation.  No action, suit, proceeding, inquiry or investigation brought
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries or their respective
properties is pending or, to the best knowledge of the Company, threatened that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business; and the aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of their respective properties or assets is the subject,
including ordinary routine litigation incidental to the business, if determined
adversely to the Company, would not reasonably be expected to have a Material
Adverse Effect.

4.8 Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company or
any of its Subsidiaries is required in connection with the consummation of the
transactions contemplated by the Transaction Documents except for (a) the filing
of a Form D with the Commission under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the filing of a Notification Form:
Listing of Additional Shares with the Nasdaq Capital Market ("Nasdaq") for the
listing of the Shares and the Underlying Shares and (c) the filing of one or
more registration statements and all amendments thereto with the Commission as
contemplated by the Registration Rights Agreement.

4.9 No Default or Consents.  Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities) will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to, (i) the charter or by-laws of
the Company or any of its Subsidiaries, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its Subsidiaries is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company or any of its Subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its Subsidiaries
or any of their respective properties, except in the case of clauses (ii) and
(iii) above, for any conflict, breach or violation of, or imposition that would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

4.10 No Material Adverse Change.  Since September 30, 2019, there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business, Material Contracts (as defined below) or operations of the Company
from that reflected in the Financial Statements except changes in the ordinary
course of business which have not had or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

4.11 No General Solicitation.  Neither the Company nor any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Securities.

5

--------------------------------------------------------------------------------

4.12 No Integrated Offering.  Neither of the Company or any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Regulation D, Regulation S or
Section 4(a)(2) of the Securities Act or require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.

4.13 Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company or any of the Company's directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.

4.14 Intellectual Property.  The Company and its Subsidiaries collectively own,
possess, license or have other rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
"Intellectual Property") which cover its products and are necessary for the
conduct of the Company's and its Subsidiaries' business, taken as a whole, as
now conducted or as proposed in the SEC Documents to be conducted (the "Company
Intellectual Property") except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect on the Company. To the
knowledge of the Company, there is no infringement by third parties of any
Company Intellectual Property. There is no pending or, to the Company's
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company's rights in or to any Company Intellectual Property. There is no
pending or, to the Company's knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Company Intellectual
Property. There is no pending or, to the Company's knowledge, threatened action,
suit, proceeding or claim by others that the Company infringes or otherwise
violates any valid patent, trademark, copyright, trade secret or other
proprietary rights of others. The Company is not aware of any material facts
required to be disclosed to the U.S. Patent and Trademark Office ("USPTO") which
have not been disclosed to the USPTO and which would preclude the grant of a
material patent in connection with any patent application of the Company
Intellectual Property or could form the basis of a finding of invalidity with
respect to any material issued patents of the Company Intellectual Property,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect on the Company.

4.15 Compliance with Nasdaq Continued Listing Requirements.  The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company's knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company's knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.16 Disclosure.  The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company.  To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company to each Purchaser
upon its request are, when taken together with the SEC Documents and the
Schedule of Exceptions, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

6

--------------------------------------------------------------------------------

4.17 Contracts.  Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents that have been filed prior to date hereof under the Securities
Act and the rules and regulations promulgated thereunder (collectively, the
"Material Contracts") is so described or filed.

4.18 Properties and Assets.  The Company and its Subsidiaries own or lease all
such properties as are necessary to the conduct of its operations as presently
conducted.

4.19 Compliance.  Except as (A) set forth herein or (B) would not (1) have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) materially and adversely affect the validity or
enforceability of, or the authority or the ability of the Company to perform its
obligations under, the Transaction Documents: (i) the Company and each of its
Subsidiaries are in compliance with statutes, laws, ordinances, rules and
regulations applicable to the Company and its Subsidiaries, including without
limitation for the ownership, testing, development, manufacture, packaging,
processing, use, labeling, storage, or disposal of any product manufactured by
or on behalf of the Company or any of its Subsidiaries or out-licensed by the
Company or any of its Subsidiaries (a "Company Product"), including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, "Applicable Laws"); (ii) the Company and each of its Subsidiaries
possess all licenses, certificates, approvals, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws and/or
for the ownership of their respective properties or the conduct of their
respective businesses, including without limitation as it relates to a Company
Product and as described in the SEC Documents (collectively, "Authorizations")
and such Authorizations are valid and in full force and effect and the Company
is not in violation of any term of any such Authorizations; (iii) neither the
Company nor any of its Subsidiaries has received any written notice of adverse
finding or warning letter from the U.S. Food and Drug Administration (the "FDA")
or any other governmental entity alleging or asserting noncompliance with any
Applicable Laws or Authorizations relating to a Company Product; (iv) neither
the Company nor any of its Subsidiaries has received written notice of any
ongoing claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental entity or third party alleging
that any Company Product, operation or activity related to a Company Product is
in violation of any Applicable Laws or Authorizations or has any knowledge that
any such governmental entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (v) neither
the Company nor any of its Subsidiaries has received written notice that any
governmental entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations or has any knowledge that any such
governmental entity has threatened or is considering such action with respect to
a Company Product; and (vi) the Company and each of its Subsidiaries have filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company nor any of its Subsidiaries, directors, officers, employees or
agents, has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other governmental entity.

7

--------------------------------------------------------------------------------

4.20 Taxes.  The Company and each of its Subsidiaries has filed all material tax
returns that are required to be filed or has requested extensions thereof. All
such tax returns are correct and complete in all material respects for the
periods to which such tax returns relate, and the Company and each of its
Subsidiaries has paid all taxes required to be paid by them and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business.

4.21 Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

4.22 Investment Company.  The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an "investment company" as
defined in the Investment Company Act of 1940, as amended.

4.23 Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary in the business in which it
is engaged; all policies of insurance and fidelity or surety bonds insuring the
Company and each of its Subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
each of its Subsidiaries is in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any of its Subsidiaries has been refused
any insurance coverage sought or applied for; and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.

4.24 Price of Common Stock.  The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares, the Warrants and the Underlying Shares.

4.25 Governmental Permits, Etc.  The Company and each of its Subsidiaries
possess all licenses, certificates, permits and other authorizations issued by
all applicable authorities necessary to conduct their respective businesses, and
neither the Company nor any of its Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

8

--------------------------------------------------------------------------------

4.26 Internal Control over Financial Reporting; Sarbanes-Oxley Matters.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company's internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) are
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles and the Company has no
material weakness in its internal controls over financial reporting.  The
Company maintains "disclosure controls and procedures" (as such term is defined
in Rule 13a-15(e) under the Exchange Act); such disclosure controls and
procedures are effective.

4.27 Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, or employee
of the Company, has taken any action, directly or indirectly, that is in
violation or would result in a violation by the Company or such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the "FCPA"), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any "foreign official" (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.

4.28 Labor.  No labor problem or dispute with the employees of the Company or
any of its Subsidiaries exists or, to the knowledge of the Company, is
threatened, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its principal suppliers or contractors,
that could have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.

4.29 ERISA.  None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans (as defined below) in the current fiscal year of the Company
compared to the amount of such contributions made in the most recently completed
fiscal year of the Company; (ii) a material increase in the "accumulated
post-retirement benefit obligations" (within the meaning of Statement of
Financial Accounting Standards 106) of the Company compared to the amount of
such obligations in the most recently completed fiscal year of the Company;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that could have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company related to their employment
that could have a Material Adverse Effect. For purposes of this paragraph, the
term "Plan" means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which the Company may have any liability.

9

--------------------------------------------------------------------------------

4.30 Environmental Laws.  The Company and each of its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) have not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.
Neither the Company nor any of its Subsidiaries has been named as a "potentially
responsible party" under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

4.31 Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the "Money Laundering Laws") and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

4.32 OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent or employee of the Company or any
of its Subsidiaries (i) is currently subject to any sanctions administered or
imposed by the United States (including any administered or enforced by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of State, or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European
Union, or the United Kingdom (including sanctions administered or controlled by
Her Majesty's Treasury) (collectively, "Sanctions" and such persons, "Sanction
Persons") or (ii) will, directly or indirectly, use the proceeds of this
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person in any manner that will result
in a violation of any economic Sanctions by, or could result in the imposition
of Sanctions against, any person (including any person participating in the
offering, whether as advisor, investor or otherwise). Neither the Company nor
any of its Subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, or employee of the Company or any of its Subsidiaries, is a
person that is, or is 50% or more owned or otherwise controlled by a person that
is: (i) the subject of any Sanctions; or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (including without
limitation Cuba, Iran, North Korea, Sudan, and Syria) (collectively, "Sanctioned
Countries" and each, a "Sanctioned Country"). Neither the Company nor any of its
Subsidiaries has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding
three years, nor does the Company or its Subsidiaries have any plans to engage
in any dealings or transactions with Sanctioned Persons, or with or in
Sanctioned Countries.

10

--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

5.1 Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:

(a) Such Purchaser (if an entity) is a validly existing corporation, limited
partnership or limited liability company and has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement.

(b) Such Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby. Such Investor has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities, and has conducted and completed its own independent
due diligence. Such Purchaser acknowledges that the Company has made available
the SEC Documents. Based on the information such Purchaser has deemed
appropriate, and without reliance upon any Placement Agent, it has independently
made its own analysis and decision to enter into the Transaction Documents. Such
Purchaser is relying exclusively on its own sources of information, investment
analysis and due diligence (including professional advice it deems appropriate)
with respect to the execution, delivery and performance of the Transaction
Documents, the Securities and the business, condition (financial and otherwise),
management, operations, properties and prospects of the Company, including but
not limited to all business, legal, regulatory, accounting, credit and tax
matters.

(c) The Securities to be received by such Purchaser hereunder will be acquired
for such Purchaser's own account, not as nominee or agent, and not with a view
to the resale or distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser's right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the Commission under the Exchange Act or an
entity engaged in a business that would require it to be so registered. Such
Purchaser understands that the Securities are characterized as "restricted
securities" under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.

11

--------------------------------------------------------------------------------

(d) Such Purchaser is an "accredited investor" within the meaning of Rule 501(a)
under the Securities Act. Such Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Securities and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Purchaser's
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Purchaser is bound and
(v) are a fit, proper and suitable investment for such Purchaser,
notwithstanding the substantial risks inherent in investing in or holding the
Securities.

(e) The execution, delivery and performance by such Purchaser of the Transaction
Documents to which such Purchaser is a party have been duly authorized and each
has been duly executed and when delivered will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability relating to or affecting creditors' rights generally.

(f) Purchaser is not a broker or dealer registered pursuant to Section 15 of the
Exchange Act (a "registered broker-dealer") and is not affiliated with a
registered broker dealer.  Purchaser is not party to any agreement for
distribution of any of the Securities.

(g) Purchaser shall have completed and delivered to the Company no later than
the Closing Date, the Purchaser Questionnaire and the Selling Stockholder
Questionnaire for use in preparation of the Registration Statement (as such term
is defined in the Registration Rights Agreement), and the answers to the
Purchaser Questionnaire and the Selling Stockholder Questionnaire are true and
correct in all material respects as of the date of this Agreement and will be
true and correct as of the Closing Date and the effective date of the
Registration Statement; provided that the Purchasers shall be entitled to update
such information by providing notice thereof to the Company before the effective
date of such Registration Statement.

12

--------------------------------------------------------------------------------

(h) Such Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.

(i) Such Purchaser has no present intent to effect a "change of control" of the
Company as such term is understood under the rules promulgated pursuant to
Section 13(d) of the Exchange Act.

(j) Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(k) Such Purchaser did not learn of the investment in the Securities as a result
of any general solicitation or general advertising.

(l) Such Purchaser's residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser's in the Schedule of
Purchasers.

(m) Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term "control" is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the "HSR Act")) in connection with the consummation of
the transactions contemplated by this Agreement will not be required to and will
not complete a filing with the U.S. government pursuant to the HSR Act.

5.2 Other than consummating the transactions contemplated hereunder, such
Purchaser has not, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly executed any purchases
or sales, including all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock) ("Short Sales"), of the
securities of the Company during the period commencing as of the time that such
Purchaser was first contacted by the Company, Bean Capital Limited, Mio Capital
Ltd. or any other person regarding the transactions contemplated hereby and
ending immediately prior to the Effective Date. Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future. 

5.3 Purchaser understands that nothing in this Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice.  Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.

13

--------------------------------------------------------------------------------

5.4 Legends. 

 (a) Purchaser understands that, until such time as the Shares have been sold
pursuant to the Registration Statement or the Securities may be sold pursuant to
Rule 144 under the Securities Act ("Rule 144") without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the book entry notations evidencing the Shares and the Underlying Shares may
bear one or more legends in substantially the following form and substance:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER APPLICABLE SECURITIES LAWS
AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS."

It is understood that the Warrants may bear one or more legends in substantially
the following form and substance:

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS."

14

--------------------------------------------------------------------------------

 (b) The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company's transfer agent of a
certificate representing Shares or Underlying Shares, as applicable and if such
Shares are certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser's executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a book entry position representing such
shares that is free from any legend referring to the Securities Act.  The
Company shall not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.  Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of such Purchaser's prime broker with the
Depository Trust Company.  All costs and expenses related to the removal of the
legends and the reissuance of any Securities shall be borne by the Company.

 (c) The Company shall cause the restrictive legend set forth in this section
above to be removed by the Company's transfer agent and the Company shall issue
a certificate or book entry position without such restrictive legend or any
other restrictive legend to the holder of the applicable shares upon which it is
stamped or issue to such holder by electronic delivery with the applicable
balance account at the Depository Trust Company ("DTC") or in physical
certificated shares, if appropriate, if (i) such Shares and Underlying Shares
are registered for resale under the Securities Act (provided that, if the
Purchaser is selling pursuant to the effective registration statement
registering the Securities for resale, the Purchaser agrees to only sell such
Shares during such time that such registration statement is effective and such
Purchaser is not aware or has not been notified by the Company that such
registration statement has been withdrawn or suspended, and only as permitted by
such registration statement); (ii) such Shares are sold or transferred pursuant
to Rule 144 (if the transferor is not an affiliate of the Company); or (iii)
such Shares are eligible for sale without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions.  Subject to
receipt of such representations, and covenants as are contemplated hereby,
following the earlier of (i) the effective date of the Registration Statement or
(ii) Rule 144 becoming available for the resale of the Shares and Underlying
Shares, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to the Shares and
Underlying Shares and without volume or manner-of-sale restrictions, the Company
shall issue to the Company's transfer agent the instructions with respect to
legend removal consistent with this Section and shall cause such transfer agent
to remove such legend.  Any fees (with respect to the transfer agent, the
Company's counsel or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company; provided, however,
that the Purchaser shall be responsible for the costs of the Purchaser's counsel
and advisors.

5.5 Restricted Securities.  Purchaser understands that the Securities are
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances.  In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

15

--------------------------------------------------------------------------------

5.6 Exculpation Among Purchasers.  Purchaser acknowledges that it is not relying
upon any other Purchaser, or any officer, director, employee, agent, partner,
member or affiliate of any such other Purchaser, in making its investment or
decision to invest in the Company.  Purchaser agrees that neither any Purchaser
nor the respective controlling Persons, officers, directors, partners, agents,
or employees of any Purchaser shall be liable to any other Purchaser for any
action heretofore taken or omitted to be taken by any of them in connection with
the purchase of the Securities.

SECTION 6. CONDITIONS TO COMPANY'S OBLIGATIONS AT THE CLOSING.

The Company's obligation to complete the sale and issuance of the Securities and
deliver Securities to each Purchaser, individually, as set forth in the Schedule
of Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

6.1 Receipt of Payment.  The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Securities being purchased by such Purchaser at the
Closing as set forth in the Schedule of Purchasers.

6.2 Representations and Warranties.  The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.

6.3 Receipt of Executed Documents.  Such Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire.

SECTION 7. CONDITIONS TO PURCHASERS' OBLIGATIONS AT THE CLOSING.

Each Purchaser's obligation to accept delivery of the Securities and to pay for
the Securities shall be subject to the following conditions to the extent not
waived by such Purchaser:

7.1 Representations and Warranties Correct.  The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date. 

16

--------------------------------------------------------------------------------

7.2 Receipt of Executed Registration Rights Agreement.  The Company shall have
executed and delivered to the Purchasers the Registration Rights Agreement.

7.3 Certificate.  Each Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer of the Company to the
effect that the representations and warranties of the Company in Section 4
hereof are true and correct in all material respects as of, and as if made on,
the date of this Agreement and as of the Closing Date and that the Company has
satisfied in all material respects all of the conditions set forth in this
Section 7.

7.4 Good Standing.  The Company is validly existing as a corporation in good
standing under the laws of Nevada. 

7.5 Nasdaq Approval.  The Company shall have filed with Nasdaq a Notification
Form: Listing of Additional Shares for the listing of the Shares and the
Underlying Shares.

7.6 Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.7 Stop Orders. No stop order or suspension of trading shall have been imposed
by the Nasdaq Capital Market, the Commission or any other governmental
regulatory body with respect to public trading in the Common Stock.

SECTION 8. TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.

8.1 The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(a) upon the mutual written consent of the Company and Purchasers that agreed to
purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;

(b) by the Company if any of the conditions set forth in Section 6 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(c) by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 7 shall have become incapable of fulfillment or have not
occurred on or before the fifth Business Day following the Effective Date, and
shall not have been waived by such Purchaser. "Business Day" means any day
except any Saturday, any Sunday, any day which is a federal legal holiday in the
United States or any day on which banking institutions in the State of New York
are authorized or required by law or other governmental action to close.

8.2 Nothing in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of the
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under the Transaction
Documents.

17

--------------------------------------------------------------------------------

SECTION 9. BROKER'S FEES.

The Company and each Purchaser (severally and not jointly) hereby represent
that, other than the compensation to be paid by the Company to the placement
agents as described on Schedule 9 attached hereto, there are no broker or
finders fees payable and no brokers or finders entitled to compensation in
connection with the sale of the Securities, and shall indemnify each other for
any such fees for which they are responsible. 

SECTION 10. ADDITIONAL AGREEMENTS OF THE PARTIES.

10.1 Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

10.2 Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchasers' representatives, consultants
and their respective counsels for inspection, such information and documents as
the Purchasers reasonably request, and will make available at reasonable times
and to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company.

10.3 [Reserved].

10.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or "Blue Sky" laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

10.5 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

10.6 Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Purchaser covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Each Purchaser understands and acknowledges that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock "against the box" prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the Securities Act, as set forth in Item
239.10 of the Securities Act Compliance and Disclosure Interpretations compiled
by the Office of Chief Counsel, Division of Corporation Finance.

18

--------------------------------------------------------------------------------

10.7 Securities Laws Disclosure; Publicity. The Company will issue a press
release disclosing the material terms of the transactions contemplated hereby
prior to the opening of trading on Nasdaq on the trading day immediately
following the Effective Date.  On or before the fourth trading day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K (the "8-K") with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the agreements required to be filed in connection therewith). 
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any public filing with
the Commission or any regulatory agency or Nasdaq, without the prior written
consent of such Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents with the
Commission; (b) the filing of a Form D with the Commission under the Securities
Act and (c) to the extent such disclosure is required by law or Nasdaq
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (c). 

SECTION 11. INDEMNIFICATION.

11.1 Indemnification by the Company.  The Company agrees to indemnify and hold
harmless each of the Purchasers, each of its directors and officers and each
Person, if any, who controls any Purchaser (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) (each, an "Indemnified
Party"), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in Section 6 above respecting sale of the
Securities (including the Underlying Shares), or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.

11.2 Indemnification by Purchasers.  Each Purchaser shall severally, and not
jointly, indemnify and hold harmless the other Purchasers and the Company, each
of its directors, and each Person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages, liabilities
or expenses to which the Company, each of its directors or each of its
controlling Persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any failure by such
Purchaser to comply with the covenants and agreements contained in Sections 5
and 10.6 above respecting the sale of the Securities (including the Underlying
Shares) unless such failure by such Purchaser is directly caused by the
Company's failure to provide written notice of a Suspension to such Purchaser or
(ii) the inaccuracy of any representation made by such Purchaser herein, in each
case to the extent, and will reimburse the Company, each of its directors, and
each of its controlling Persons for any legal and other expense reasonably
incurred, as such expenses are reasonably incurred by the Company, each of its
directors, and each of its controlling Persons in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.  No Purchaser shall be liable for the
indemnification obligations of any other Purchaser.

19

--------------------------------------------------------------------------------

SECTION 12. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

if to the Company, to:

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Neil Reithinger, CFO

Facsimile: (480) 659-6407

with a copy (which shall not constitute notice) to:

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0801

And 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C

666 Third Avenue

New York, New York 10017

20

--------------------------------------------------------------------------------

Attention: Jeffrey Schultz, Esq.

Facsimile: (212) 983-3115

or to such other person, at such other place or in such manner as one party
shall designate to other party in writing; and if to the Purchasers, at the
address as set forth in Exhibit A or at such other address or addresses as may
have been furnished to the Company in writing.

SECTION 13. MISCELLANEOUS.

13.1 Payment of Fees and Expenses.  Each of the Company and the Purchasers shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney's fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

13.2 Waivers and Amendments.  Neither this Agreement nor any provision hereof
may be changed, waived, discharged, terminated, modified or amended except upon
the written consent of the Company and holders of at least a majority of the
Shares and the Underlying Shares (assuming the exercise of the then-outstanding
Warrants).

13.3 Replacement of Shares or Warrants.  If the Shares are certificated and any
certificate or instrument evidencing any Shares or Warrants is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company's transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company's transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant.  If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

13.4 Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

21

--------------------------------------------------------------------------------

13.5 Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the County of New York, in the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the County of New York, in the State of
New York, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

13.6 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
This Agreement, or any rights or obligations hereunder, may not be assigned by
any party without the prior written consent of the other parties; provided that
each Purchaser may assign its rights and obligations hereunder to an affiliate
of such Purchaser without the prior written consent of the Company or any other
Purchaser.

13.7 Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

13.8 Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13.9 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

13.10 Entire Agreement.  This Agreement and other documents delivered pursuant
hereto, including the exhibits and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

22

--------------------------------------------------------------------------------

13.11 Survival. The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.

[signature pages follow]

23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 ORGENESIS INC.

By:   /s/ Vered Caplan                                                  

Name:  Vered Caplan

Title:  CEO

SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

PURCHASERS:

 


THE PHOENIX INSURANCE COMPANY LTD.


 

By:      /s/ Dan Kerner

 

Name:  Dan Kerner

 

Title:    Head of Nostro

 

 

 

By:      /s/ Haggai Schrieber   

 

Name:  Haggai Schrieber

 

Title:    CIO

 

Address:  53 Derech Hashalom Street

                Givatayim, Israel

 

Fax:     

 

E-Mail: yoavc@phoenix.co.il________________


SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

PURCHASERS:

 


SHUTFUT-MENAYOT CHUL-HAPHOENIX AMITIM


 

By:      /s/ Haggai Schrieber

 

Name:  Haggai Schrieber

 

Title:    CIO

 

 

 

By:      /s/ Eli Schwartz

 

Name:  Eli Schwartz

 

Title:    CFO

 

Address:  53 Derech Hashalom Street

                Givatayim, Israel

 

Fax:     

 

E-Mail: yoavc@phoenix.co.il________________


SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

PURCHASERS:

 


SPHERA HEALTHCARE MASTER FUND


 

By:      /s/ Doron Breen

 

Name:  Doron Breen

 

Title:    Director

 

 

 

Address: 

 

Fax:      +972-3-6845621

 

E-Mail:  dbreen@spherafund.com____


SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

PURCHASERS:

 


SPHERA BIOTECH MASTER FUND, LP


 

By:      /s/ Doron Breen

 

Name:  Doron Breen

 

Title:    Director of GP

 

 

 

Address: 

 

Fax:      +972-3-6845621

 

E-Mail:  dbreen@spherafund.com____


SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

PURCHASERS:

 


IDEA LP


 

By:      /s/ Hani Lerman

 

Name:  Hani Lerman

 

Title:    CFO

 

 

 

Address:  Hachoshlim 6 Herzliya, Israel

 

Fax:     

 

E-Mail:  Hani@Arkinholdings.com______


SIGNATURE PAGES TO
SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

Name and Address

 

Number of Shares

 

Number of Warrant Shares

Aggregate Purchase Price of Shares and Warrants

The Phoenix Insurance Company Ltd.

 

215,382

97,901

$904,604.40

SHUTFUT-MENAYOT CHUL-HAPHOENIX AMITIM

 

861,528

391,604

$3,618,417.60

Sphera Global Healthcare Master Fund

 

834,605

379,366

$3,505,341

Sphera Biotech Master Fund L.P.

 

242,305

110,138

$1,017,681

Idea LP.

6 Hachoshlim St., Herzliya Pituach 46724,Israel

46,180

20,991

$193,956

 

 

 

 

TOTAL

2,200,000

1,000,000

 $9,240,000


 

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.

WARRANT NO. 2020-[______] NUMBER OF SHARES:  [_______]  DATE OF ISSUANCE: 
January [__], 2020   INITIAL EXERCISE DATE: July [__], 2020 (subject to
adjustment hereunder)  EXPIRATION DATE: January [__], 2023  

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

ORGENESIS INC.

This Warrant is issued to [________], or its registered assigns (including any
successors or assigns, the "Purchaser"), pursuant to that certain Securities
Purchase Agreement, dated as of January 20, 2020, among Orgenesis Inc., a Nevada
corporation (the "Company"), the Purchaser and certain other purchasers
thereunder (the "Purchase Agreement") and is subject to the terms and conditions
of the Purchase Agreement.

EXERCISE OF WARRANT.

Number and Exercise Price of Warrant Shares; Expiration Date. Subject to the
terms and conditions set forth herein and set forth in the Purchase Agreement,
the Purchaser is entitled to purchase from the Company up to [______] shares of
the Company's Common Stock, $0.0001 par value per share (the "Common Stock") (as
adjusted from time to time pursuant to the provisions of this Warrant) (the
"Warrant Shares"), at a purchase price of $5.50 per share (the "Exercise
Price"), at any time on or after July [__]1, 2020 (the "Initial Exercise Date")
and on or before 5:00 p.m. New York City time on January [__], 2023 (the
"Expiration Date") (subject to earlier termination of this Warrant as set forth
herein).

Method of Exercise.  While this Warrant remains outstanding and exercisable in
accordance with Section 1(a) above, the Purchaser may exercise this Warrant by
surrendering this Warrant at the principal office of the Company and paying the
Exercise Price by either:

wire transfer to the Company or cashier's check drawn on a United States bank
made payable to the order of the Company, or

--------------------------------------------------------------------------------

1 Six months and one day after issuance.

1

--------------------------------------------------------------------------------

if there is no effective registration statement registering, or no current
prospectus available for, the resale of the Warrant Shares by the Purchaser,
exercising of the right to credit the Exercise Price against the Fair Market
Value of the Warrant Shares (as defined below) at the time of exercise (the "Net
Exercise") pursuant to Section 1(c).

Net Exercise. If the Company shall receive written notice from the Purchaser at
the time of exercise of this Warrant that the holder elects to Net Exercise the
Warrant, the Company shall deliver to such Purchaser (without payment by the
Purchaser of any exercise price in cash) that number of Warrant Shares computed
using the following formula:

[exhibit10-1x001.jpg]

Where

X = The number of Warrant Shares to be issued to the Purchaser.

Y = The number of Warrant Shares purchasable under this Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation).

A = The Fair Market Value of one (1) share of Common Stock (at the date of such
calculation).

B = The Exercise Price (as adjusted to the date of such calculations).

The "Fair Market Value" of one share of Common Stock shall mean (x) the closing
price of the Common Stock on the business day prior to the date of exercise on
the Nasdaq Capital Market as reported by Bloomberg Financial Markets (or a
comparable reporting service of national reputation selected by the Company and
reasonably acceptable to the holder if Bloomberg Financial Markets is not then
reporting sales prices of the Common Stock) (collectively, "Bloomberg") or (y)
or if the foregoing does not apply, the last sales price of the Common Stock in
the over-the-counter market on the pink sheets or bulletin board for such
security as reported by Bloomberg, and, if there are no sales, the last reported
bid price of the Common Stock as reported by Bloomberg or, if fair market value
cannot be calculated as of such date on either of the foregoing bases, the price
determined in good faith by the Company's Board of Directors. 

CERTAIN ADJUSTMENTS.

(a) Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

Subdivisions, Combinations and Other Issuances.  If the Company shall at any
time after the Date of Issuance but prior to the Expiration Date  subdivide its
shares of capital stock of the same class as the Warrant Shares, by split-up or
otherwise, or combine such shares of capital stock, or issue additional shares
of capital stock as a dividend with respect to any shares of such capital stock,
the number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. 
Appropriate adjustments shall also be made to the Exercise Price payable per
share, but the aggregate Exercise Price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted) shall remain the same.  Any
adjustment under this Section 2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.

2

--------------------------------------------------------------------------------

Adjustments for Other Dividends and Distributions.  In the event the Company at
any time or from time to time after the Date of Issuance shall make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
(other than shares of Common Stock) or in cash or other property (other than
regular cash dividends paid out of earnings or earned surplus, determined in
accordance with generally accepted accounting principles), then and in each such
event provision shall be made so that the Purchaser shall receive upon exercise
hereof, in addition to the number of shares of Common Stock issuable hereunder,
the kind and amount of securities of the Company, cash or other property which
the Purchaser would have been entitled to receive had this Warrant been
exercised on the date of such event and had the Purchaser thereafter, during the
period from the date of such event to and including the Exercise Date, retained
any such securities receivable during such period, giving application to all
adjustments called for during such period under this Section 2 with respect to
the rights of the Purchaser.

Reorganizations or Mergers.  In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Purchaser, so that the Purchaser shall
thereafter have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and/or other securities or
property (including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Purchasers
immediately prior to such reclassification, reorganization or change.  In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Purchaser so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company).

3

--------------------------------------------------------------------------------

(b) Notice to Holder.  If, while this Warrant is outstanding, the Company (i)
declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including, without limitation, any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Change of
Control or (iii) authorizes the voluntary dissolution, liquidation or winding up
of the affairs of the Company, then the Company shall deliver to a holder a
notice of such transaction at least 15 business days prior to the applicable
record or effective date on which a person would need to hold Common Stock in
order to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

(c) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 2, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(d) Treatment of Warrant upon a Change of Control.

(1) In the event of a Change of Control in which the consideration to be
received by the Company's stockholders consists solely of cash, solely of
Marketable Securities (as defined below) or a combination of cash and Marketable
Securities (a "Cash/Public Change of Control"), if this Warrant is outstanding
upon the consummation of such Cash/Public Change of Control then (i) if the Fair
Market Value of one share of Common Stock (as determined in accordance with
Section 1(c)) is greater than the then applicable Exercise Price, this Warrant
may be exercised at the election of the Purchaser on a net exercise issue basis
pursuant to Section 1(c) as of immediately prior to such Cash/Public Change of
Control and (ii) if the Fair Market Value of one share of Common Stock (as
determined in accordance with Section 1(c)) is less than or equal to the then
applicable Exercise Price, this Warrant will expire immediately prior to the
consummation of such Change of Control; provided that during the term of this
Warrant, each of the Company's outstanding warrants will be treated in the same
manner as above subject to the terms of such outstanding warrants existing on
the Date of Issuance.

(2) If, at any time while this Warrant is outstanding, the Company consummates a
Change of Control that is not a Cash/Public Change of Control, then a holder
shall have the right thereafter to receive, upon exercise of this Warrant, the
same amount and kind of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Change of Control if it had
been, immediately prior to such Change of Control, a holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
"Alternate Consideration"). The Company shall not effect any such Change of
Control unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the holder may be entitled to
purchase, and the other obligations under this Warrant. 

4

--------------------------------------------------------------------------------

(3) As used in this Warrant, a "Change of Control" shall mean (i) a merger or
consolidation of the Company with another corporation (other than a merger
effected exclusively for the purpose of changing the domicile of the Company),
(ii) the sale, assignment, transfer, conveyance or other disposal of all or
substantially all of the properties or assets or all or a majority of the
outstanding voting shares of capital stock of the Company, (iii) a purchase,
tender or exchange offer accepted by the holders of a majority of the
outstanding voting shares of capital stock of the Company, or (iv) a "person" or
"group" (as these terms are used for purposes of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or  indirectly at least a majority of the voting power of the capital
stock of the Company.

(4) As used in this Warrant, "Marketable Securities" means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act, and is then current in its filing of all required reports and other
information under the Securities Act of 1933, as amended (the "Securities Act"),
and the Exchange Act; (ii) the class and series of shares or other security of
the issuer that would be received by the holder in connection with the Change of
Control were the holder to exercise this Warrant on or prior to the closing
thereof is then traded or quoted on a nationally recognized securities exchange,
inter-dealer quotation system or over-the-counter market, and (iii) following
the closing of such Change of Control, the holder would not be restricted from
publicly re-selling all of the issuer's shares and/or other securities that
would be received by the holder in such Change of Control were the holder to
exercise or convert this Warrant in full on or prior to the closing of such
Change of Control, except to the extent that any such restriction (x) arises
solely under federal or state securities laws, rules or regulations, and (y)
does not extend beyond six months from the closing of such Change of Control.

2. NO FRACTIONAL SHARES.  No fractional Warrant Shares or scrip representing
fractional shares will be issued upon exercise of this Warrant.  In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
Warrant Share.

3. NO STOCKHOLDER RIGHTS.  Until the exercise of this Warrant or any portion of
this Warrant, the Purchaser shall not have, nor exercise, any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company) except as
provided in Section 9 below.

4. RESERVATION OF STOCK.  The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Shares (or
other securities) upon the exercise of this Warrant. 

5. MECHANICS OF EXERCISE. 

(a) Delivery of Warrant Shares Upon Exercise.  This Warrant may be exercised by
the holder hereof, in whole or in part, by the surrender of this Warrant and the
Notice of Exercise attached hereto as Exhibit A duly completed and executed on
behalf of the holder hereof, at the principal office of the Company together
with payment in full of the Exercise Price (unless the Purchaser has elected to
Net Exercise) then in effect with respect to the number of Warrant Shares as to
which the Warrant is being exercised.  This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Warrant Shares issuable upon such exercise shall be treated for all purposes as
the holder of such shares of record as of the close of business on such date. 
Warrant Shares purchased hereunder shall be transmitted by the Company's
transfer agent to the holder by crediting the account of the holder's prime
broker with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the holder or (B) the
shares are eligible for resale by the holder without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the holder in the Notice of Exercise by the end of the day
on the date that is three trading days from the delivery to the Company of the
Notice of Exercise, surrender of this Warrant and payment of the aggregate
Exercise Price (unless exercised by means of a cashless exercise pursuant to
Section 1(c).  The Warrant Shares shall be deemed to have been issued, and the
holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the Warrant has been exercised, with payment to the Company of the Exercise
Price (or by Net Exercise) and all taxes required to be paid by the holder, if
any, prior to the issuance of such shares, having been paid.

5

--------------------------------------------------------------------------------

(b) Holder's Exercise Limitations.  A holder shall not have the right to
exercise this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the holder (together with the holder's
affiliates, and any other persons acting as a group together with the holder or
any of the holder's affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the holder and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the holder or any of its
affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other convertible notes or convertible preferred stock or warrants) subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the holder that the Company is not representing to the holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
section 5(b) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the holder, and the submission of a Notice of Exercise shall
be deemed to be the holder's determination of whether this Warrant is
exercisable (in relation to other securities owned by the holder together with
any affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination and shall
have no liability for exercise of the Warrant that are not in compliance with
the Beneficial Ownership Limitation.  In addition, a determination as to any
group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 5(b), in determining the number of
outstanding shares of Common Stock, a holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company's most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Company's transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written request of a holder,
the Company shall within three trading days confirm in writing to the holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The "Beneficial Ownership
Limitation" shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant.  Any such increase or decrease
will not be effective until the 61st day after such notice is delivered to the
Company. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 5(b)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

6

--------------------------------------------------------------------------------

6. CERTIFICATE OF ADJUSTMENT.  Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Purchaser a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.

7. COMPLIANCE WITH SECURITIES LAWS.

(a) The Purchaser understands that this Warrant and the Warrant Shares are
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Purchaser represents that it is familiar with Rule 144 under the Securities Act,
as presently in effect, and understands the resale limitations imposed thereby
and by the Securities Act.

(b) Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Purchaser shall furnish to the
Company such certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company's transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement.

7

--------------------------------------------------------------------------------

(c) The Purchaser acknowledges that the Company may place a restrictive legend
on the Warrant Shares issuable upon exercise of this Warrant in order to comply
with applicable securities laws, unless such Warrant Shares are otherwise freely
tradable under Rule 144 of the Securities Act.

8. REPLACEMENT OF WARRANTS.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement reasonably satisfactory in form and amount to the
Company or, in the case of any such mutilation, on surrender and cancellation of
such Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor.

9. NO IMPAIRMENT.  Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a Change
of Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Purchaser against impairment.

10. TRADING DAYS.  If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall be other than a day
on which the Common Stock is traded on the Nasdaq Capital Market, or, if the
Nasdaq Capital Market is not the principal trading market for the Common Stock,
then on the principal securities exchange or securities market on which the
Common Stock is then traded,  then such action may be taken or such right may be
exercised on the next succeeding day on which the Common Stock is so traded.

11. TRANSFERS; EXCHANGES.  (a) Subject to compliance with applicable federal and
state securities laws and Section 8 hereof, this Warrant may be transferred by
the Purchaser with respect to any or all of the Warrant Shares purchasable
hereunder.  For a transfer of this Warrant as an entirety by Purchaser, upon
surrender of this Warrant to the Company, together with the Notice of Assignment
in the form attached hereto as Exhibit B duly completed and executed on behalf
of the Purchaser, the Company shall issue a new Warrant of the same denomination
to the assignee.  For a transfer of this Warrant with respect to a portion of
the Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Purchaser, the Company
shall issue a new Warrant to the assignee, in such denomination as shall be
requested by the Purchaser, and shall issue to the Purchaser a new Warrant
covering the number of shares in respect of which this Warrant shall not have
been transferred.

(b) This Warrant is exchangeable, without expense, at the option of the
Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder. 
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice specifying the denominations in which new warrants are to
be issued to the Purchaser and signed by the Purchaser hereof.  The term
"Warrants" as used herein includes any warrants into which this Warrant may be
divided or exchanged.

8

--------------------------------------------------------------------------------

12. MISCELLANEOUS.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of New York.  All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so sent in the case of facsimile or
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:  (a) if to the Company, at Orgenesis Inc.,
20271 Goldenrod Lane, Germantown, Maryland 20876, Attention: Neil Reithinger,
CFO; Facsimile: (480) 659-6407, Email: neil.r@orgenesis.com;  with a copy to
(which shall not constitute notice) Pearl Cohen Zedek Latzer Baratz, LLP, 1500
Broadway, 12th Floor, New York, New York 10036; Attention: Mark Cohen, Esq.;
Facsimile: (646) 878-0801, E-Mail:  MCohen@pearlcohen.com and (b) if to the
Purchaser, at such address or addresses (including copies to counsel) as may
have been furnished by the Purchaser to the Company in writing.  The invalidity
or unenforceability of any provision hereof shall in no way affect the validity
or enforceability of any other provisions.

[Signature Page Follows]

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

ORGENESIS INC.

By:_______________________________________________

Name: 

Title: 

Signature Page to Warrant No. 2020-«Warrant No»

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTENT TO EXERCISE

(To be signed only upon exercise of Warrant)

To: Orgenesis Inc.

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, __________________________ (________) shares of Common
Stock of Orgenesis Inc. and (choose one)

__________ herewith makes payment of ___________________________ Dollars
($_________) thereof

or

__________ elects to Net Exercise the Warrant pursuant to Section 1(b)(2)
thereof.

The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of,
and delivered to __________________________________________, whose address is
____________________________________________________________________________________________________.

By its signature below the undersigned hereby represents and warrants that it is
an "accredited investor" as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 9 thereof.

DATED: ___________________________

(Signature must conform in all

respects to name of the Purchaser

as specified on the face of the

Warrant)

«Purchaser»

Address:____________________________________

 

--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF ASSIGNMENT FORM

FOR VALUE RECEIVED, «Purchaser» (the "Assignor") hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Orgenesis Inc.
(the "Company") covered thereby set forth below, to the following "Assignee"
and, in connection with such transfer, represents and warrants to the Company
that the transfer is in compliance with Section 9 of the Warrant and applicable
federal and state securities laws:

NAME OF ASSIGNEE

ADDRESS/FAX NUMBER

 

 

Number of shares:                                                  

 

Dated:___________________________________

Signature:____________________________________

Witness:_____________________________________

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
"accredited investor" as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 9
thereof.

Signature:__________________________________________

By: ________________________________________________

Its:_________________________________________________

Address:
__________________________
__________________________
__________________________

 

--------------------------------------------------------------------------------

APPENDIX I

PURCHASER QUESTIONNAIRE

 

--------------------------------------------------------------------------------

PURCHASER QUESTIONNAIRE

To: Orgenesis Inc.

This Purchaser Questionnaire ("Questionnaire") must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the "Securities"), of
Orgenesis Inc., a Nevada corporation (the "Corporation").  The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the "Securities Act"), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Securities Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws.  The Corporation
must determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor.  The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities. 
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire.  Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:

Business
Address:______________________________________________________________________

 (Number and Street)

City: _________________ State: _____ Zip Code: ___________

Telephone Number: _______________________

If a corporation, partnership, limited liability company, trust or other entity:


Type of entity: _________________________

State of formation: _____________________ Approximate Date of formation:
__________________

Were you formed for the purpose of investing in the securities being offered?

Yes  [   ]

No  [   ]

 

 

 

If an individual:

Residence Address:
___________________________________________________________________

 (Number and Street)

City: _________________ State: _____ Zip Code: ___________

Telephone Number: _______________________

 

--------------------------------------------------------------------------------

Age: _________________ Citizenship: _________ Where registered to vote: _______

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes

No

 

 

 


Social Security or Taxpayer Identification No.: ________________

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

[  ]  (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;       [  ]  (2) A broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934, as amended (the "Exchange Act");      
[  ]  (3) An insurance company as defined in Section 2(13) of the Securities
Act;       [  ]  (4) An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that act;       [  ]  (5) A Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958;       [  ]  (6) A plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000;       [  ] 
(7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;       [  ]  (8) A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940;       [  ]  (9) An organization described in Section 501(c)(3) of
the Internal Revenue Code, a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of $5,000,000;

 

--------------------------------------------------------------------------------


[   ]  (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;       [   ] (11) A natural person whose
individual net worth, or joint net worth with that person's spouse, at the time
of his purchase exceeds $1,000,000 (exclusive of the value of that person's
primary residence);       [   ] (12) A natural person who had an individual
income in excess of $200,000 in each of the two most recent years, or joint
income with that person's spouse in excess of $300,000, in each of those years,
and has a reasonable expectation of reaching the same income level in the
current year;       [   ] (13) An executive officer or director of the
Corporation;       [   ] (14) An entity in which all of the equity owners
qualify under any of the above subparagraphs. If the undersigned belongs to this
investor category only, list the equity owners of the undersigned, and the
investor category which each such equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

1. During the past ten years, have you been convicted of any felony or
misdemeanor that is related to any securities matter?

Yes  [   ]                              (If yes, please continue to Question
1.a)

No    [   ]                             (If no, please continue to Question 2)

a) If your answer to Question 1 was "yes", was the conviction related to: (i)
the purchase or sale of any security; (ii) the making of any false filing with
the Securities and Exchange Commission (the "SEC"); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes  [   ]                              No    [   ]

2. Are you subject to any court injunction or restraining order entered during
the past five years that is related to any securities matter?

Yes  [   ]                                 (If yes, please continue to Question
2.a)

No    [   ]                                (If no, please continue to Question
3)

a) If your answer to Question 2 was "yes", does the court injunction or
restraining order currently restrain or enjoin you from engaging or continuing
to engage in any conduct or practice related to: (i) the purchase or sale of any
security; (ii) the making of any false filing with the SEC; or (iii) the conduct
of an underwriter, broker, dealer, municipal securities dealer, investment
adviser or paid solicitor of purchasers of securities?

Yes  [   ]                              No    [   ]

 

--------------------------------------------------------------------------------

3. Are you subject to any final order2 of any governmental commission,
authority, agency or officer3(2) related to any securities, insurance or banking
matter?

Yes  [   ]                                 (If yes, please continue to Question
3.a)

No    [   ]                                (If no, please continue to Question
4)

a)            If your answer to Question 3 was "yes":

i) Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii) engaging in the
business of securities, insurance or banking; or (iii) engaging in savings
association or credit union activities?

Yes  [   ]                              No    [   ]

ii) Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes  [   ]                              No    [   ]

4. Are you subject to any SEC disciplinary order?4(3)

Yes  [   ]                                 (If yes, please continue to Question
4.a)

No    [   ]                                (If no, please continue to Question
5)

a) If your answer to Question 4 was "yes", does the order currently: (i) suspend
or revoke your registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) place limitations on your activities, functions or
operations; or (iii) bar you from being associated with any particular entity or
class of entities or from participating in the offering of any penny stock?

5. Are you subject to any SEC cease and desist order entered within the past
five years?

Yes  [   ]                                 (If yes, please continue to Question
5.a)

No    [   ]                                (If no, please continue to Question
6)

a) If your answer to Question 5 was "yes", does the order currently require you
to cease and desist from committing or causing a violation or future violation
of (i) any knowledge-based anti-fraud provision of the U.S. federal securities
laws5 or (ii) Section 5 of the Securities Act?

--------------------------------------------------------------------------------

2 A "final order" is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

3 You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function); (ii)
state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

4 You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the "Advisers Act").

5 Including (but not limited to) Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of the
Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

 

--------------------------------------------------------------------------------

Yes  [   ]                              No  [   ]

6. Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association?

Yes  [   ] (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)6

No   [   ]  (If no, please continue to Question 7)

7.  Have you registered a securities offering with the SEC, made an offering
under Regulation A or been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC?

Yes  [   ]                                 (If yes, please continue to Question
7.a)

No   [   ]                                 (If no, please continue to Question
8)

a)            If your answer to Question 7 was "yes":

i) During the past five years, was any such registration statement or Regulation
A offering statement the subject of a refusal order, stop order or order
suspending the Regulation A exemption?

Yes  [   ]                              No    [   ]

ii) Is any such registration statement or Regulation A offering statement
currently the subject of an investigation or proceeding to determine whether a
stop order or suspension order should be issued?

Yes  [   ]                              No    [   ]

8. Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes  [   ]                              No    [   ]

9. Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes  [   ]                              No    [   ]

10. Describe any facts or circumstances that caused you to answer "yes" to any
Question (indicating the corresponding Question number).  Attach additional
pages if necessary.

--------------------------------------------------------------------------------

6 In providing additional information, please explain whether or not the
suspension or expulsion resulted from "any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade."

 

--------------------------------------------------------------------------------

A. FOR EXECUTION BY AN INDIVIDUAL:

By:___________________________________________

Print Name:____________________________________

__________________
Date

B. FOR EXECUTION BY AN ENTITY:

Entity Name:__________________________________

By:_______________________________________

Print Name:________________________________

Title:______________________________________

_____________________
Date

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

Entity Name:__________________________________

By:______________________________________

Print Name:________________________________

Title:______________________________________

______________________
Date

 

--------------------------------------------------------------------------------

Entity Name:__________________________________

By:_______________________________________

Print Name:________________________________

Title:_______________________________________

______________________
Date

 

 

--------------------------------------------------------------------------------

APPENDIX II

SELLING STOCKHOLDER QUESTIONNAIRE

 

--------------------------------------------------------------------------------

APPENDIX II

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

                                                                           
Name of Selling Stockholder (please print)

ORGENESIS INC.

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

IMPORTANT:  IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
"Purchasers") electing to purchase shares of Common Stock ("Common Stock") of
Orgenesis Inc. (the "Company") pursuant to the Securities Purchase Agreement by
and among the Company and the Purchasers (the "Purchase Agreement") to which
this Questionnaire is an Appendix.  This Questionnaire relates to certain
information required to be disclosed in the Registration Statement on Form S-3
being prepared by the Company for filing with the United States Securities and
Exchange Commission (the "SEC") pursuant to the Registration Rights Agreement
entered into by and among the Company and the Purchasers (the "Registration
Rights Agreement") in connection with the Purchase Agreement.  The Company must
receive a completed Questionnaire from each Purchaser in order to include such
Purchaser's shares of Common Stock in the Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process.  The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information.  Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating "None" or "Not Applicable"
where appropriate.  Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn:  Alan Langer

Fax:  (212) 692-6213

ajlanger@mintz.com

 

--------------------------------------------------------------------------------

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
material changes that may occur to your situation.  If there is any situation
about which you have any doubt, or if you are uncertain as to the meaning of any
terms used in this Questionnaire, please contact Alan Langer at: (212) 692-6213.

 

--------------------------------------------------------------------------------

PART I - STOCK OWNERSHIP

Item 1.  Beneficial Ownership.

 a.  Deemed Beneficial Ownership.  Please state the amount of securities of the
Company you own on the date you complete this Questionnaire.  (If none, please
so state in each case.)

 Number of Shares of

Amount Beneficially Owned1 Common Stock Owned

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the "beneficial owner"1:

Total Shares:__________________________________________________________________

Of such shares:

 Shares as to which you have sole

 voting power:                                                                 
                  ___________________

 Shares as to which you have shared

 voting
power:                                                                                   
___________________

 Shares as to which you have sole

 investment
power:                                                                         
   ___________________

 Shares as to which you have shared

 investment
power:                                                                            
___________________

 Shares which you will have a right to

 acquire before 60 days

 after the date you complete this questionnaire

 through the exercise of

 options, warrants or
otherwise:                                                         
___________________

 

--------------------------------------------------------------------------------

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

 Answer: 

If so, please describe.

b. Pledged Securities.  If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

 Answer: 

c. Disclaimer of Beneficial Ownership.  Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

 Answer: 

 If the answer is "Yes", please furnish the following information with respect
to the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

Name and Address of Relationship of Number of Shares Actual Beneficial Owner
Such Person To YouBeneficially Owned

d. Shared Voting or Investment Power over Securities.  Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer: 

 If the answer is "Yes", please furnish the following information with respect
to the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

Name and Address of Relationship of Number of Shares Beneficial Owner Such
Person To You Beneficially Owned

Item 2.  Major Shareholders.  Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company's Common Stock.

 

--------------------------------------------------------------------------------

 Answer: 

Item 3.  Change of Control.  Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

 Answer: 

Item 4.  Relationship with the Company.  Please state the nature of any
position, office or other material relationship you have, or have had within the
past three years, with the Company or its affiliates.

 Nature of

 Name Relationship

Item 5.  Broker-Dealer Status.  Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Exchange Act?

[  ] Yes.

[  ]  No.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the prospectus.

If so, please answer the remaining questions in this section.

a. If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

 Answer: 

Note:  if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

b. Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an "affiliate" of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.

 

--------------------------------------------------------------------------------

[   ]  Yes.

[   ]   No.

If so, please answer the remaining questions in this section.

i. Please describe the affiliation between the Purchaser and any registered
broker-dealers:

ii. If the Common Stock were received by the Purchaser other than in the
ordinary course of business, please describe the circumstances:

iii. If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the prospectus.             

Item 6.  Nature of Beneficial Holding.  The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

a. Is the Purchaser a natural person?

 [   ] Yes.

 [   ] No.

 

--------------------------------------------------------------------------------

b. Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

 [   ] Yes.

 [   ] No.

c. Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

 [   ] Yes.

 [   ] No.

 If a subsidiary, please identify the publicly held parent entity:

d. If you answered "no" to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the "Controlling Entity"). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

PART II - CERTAIN TRANSACTIONS

Item 7.  Transactions with the Company.  If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since December 1,
2017, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction.  If the answer is "none", please so
state.

 Answer: 

 

--------------------------------------------------------------------------------

Item 8.  Third Party Payments.  Please describe any compensation paid to you by
a third party pursuant to any arrangement between the Company and any such third
party.

 Answer: 

PART III - PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

• through brokers, dealers or underwriters that may act solely as agents;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

• a combination of any such methods of disposition; and

• any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, or any other exemptions
from registration, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume.  The selling stockholders may also sell
shares of common stock short after the effective date of the registration
statement of which this prospectus is a part and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The selling stockholders
may also enter into option or other transactions after the effective date of the
registration statement of which this prospectus is a part with broker-dealers or
other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act and the rules of the Financial Industry
Regulatory Authority (FINRA).

 

--------------------------------------------------------------------------------

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares.  The foregoing may
affect the marketability of the common stock.

The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents.  We will not receive any of the proceeds from this
offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
the date that is five years from the date it is declared effective by the
Commission and (b) the date on which all securities under such Registration
Statement have ceased to be Registrable Securities.

* * *

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

______________Agree _____ Disagree

(If left blank, response will be deemed to be "Agree".)

 

--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement. 
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time, or any development
occurs which requires a change in any of my answers, or has for any other reason
become incorrect (other than based on the number of shares of common stock held
by the undersigned or its affiliates), the undersigned agrees to furnish as soon
as practicable to the individual to whom a copy of this Questionnaire is to be
sent, as indicated and at the address shown on the first page hereof, any
necessary or appropriate correcting information.  Otherwise, the Company is to
understand that the above information continues to be, to the best of my
knowledge, information and belief, complete and correct; provided, that the
undersigned shall have no obligation to update the number of shares of common
stock held by the undersigned or its affiliates unless specifically requested by
the Company in writing. 

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

Name of Purchaser:  _______________________

Date:  __________, 2020 Signature:  _______________________________

Print Name:  ______________________________

Title (if applicable):  ________________________

Address:  _________________________________

_________________________________________
Street

______________________________________
City                  State              Zip Code

______________________________________
Telephone Number

______________________________________
Facsimile Number

 

--------------------------------------------------------------------------------

FOOTNOTES

1. Beneficial Ownership.  You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the "Exchange Act"), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security.  You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

 You are deemed to be the beneficial owner of a security if you have the right
to acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

 Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares.  Similarly, absent countervailing facts, securities held in
the name of relatives who share your home are to be reported as being
beneficially owned by you.  In addition, securities held for your benefit in the
name of others, such as nominees, trustees and other fiduciaries, securities
held by a partnership of which you are a partner, and securities held by a
corporation controlled by you should be regarded as beneficially owned by you.

 This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

2. Associate.  The term "associate", as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary.  The term "relative of yours" as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company. 

 Please identify your associate referred to in your answer and indicate your
relationship.

 

--------------------------------------------------------------------------------

3. Immediate Family.  The members of your "immediate family" are deemed to
include the following:  your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law. 

4. Transactions.  The term "transaction" is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value.  Please
note that indirect as well as direct material interests in transactions are to
be disclosed.  Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary. 

 

--------------------------------------------------------------------------------

APPENDIX III

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of January 20, 2020, by and among Orgenesis Inc., a Nevada corporation (the
"Company"), and the investors signatory hereto (each a "Purchaser" and
collectively, the "Purchasers").

RECITAL

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
January 20, 2020, among the Company and the Purchasers (the "Purchase
Agreement").

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

SECTION 1.

DEFINITIONS

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

"Advice" has the meaning set forth in Section 7(c).

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

"Agreement" has the meaning set forth in the preamble.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Closing Date" has the meaning set forth in the Purchase Agreement.

"Commission" means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.

"Company" has the meaning set forth in the preamble.

"Effective Date" means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

--------------------------------------------------------------------------------

"Effectiveness Deadline" means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next day on which the Commission is open for business.

"Effectiveness Period" has the meaning set forth in Section 2(b).

"Event" has the meaning set forth in Section 2(c).

"Event Date" has the meaning set forth in Section 2(c).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Filing Deadline" means, with respect to the Initial Registration Statement, the
60th calendar day following the Closing Date; provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.

"FINRA" has the meaning set forth in Section 3(j).

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities, but only if such holder is a Purchaser or any
assignee thereof in accordance with Section 7(k).

"Indemnified Party" has the meaning set forth in Section 6(c).

"Indemnifying Party" has the meaning set forth in Section 6(c).

"Initial Registration Statement" means the initial Registration Statement filed
pursuant to Section 2(a).

"Liquidated Damages" has the meaning set forth in Section 2(c).

"Losses" has the meaning set forth in Section 6(a).

"New Registration Statement" has the meaning set forth in Section 2(a).

"Permitted Transferee" means (a) any Affiliate of such Purchaser or a parent
holding company of such Purchaser, and (b) any other transferee with the prior
written consent of the Company, provided that (i) the Purchasers shall have,
within five (5) days prior to such transfer, furnished to the Company written
notice of the name and address of such permitted transferee, details of its
status as a permitted transferee and details of the Registrable Securities to be
transferred, and (ii) the permitted transferee, prior to or simultaneously with
such transfer, shall have agreed in writing to be subject to and bound by all
restrictions and obligations set forth in this Agreement as though it were a
Purchaser hereunder.

2

--------------------------------------------------------------------------------

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

"Purchaser" or "Purchasers" has the meaning set forth in the preamble.

"Registrable Securities" means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon conversion or exercise of any warrant, right
or other security which is issued as) a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or the Underlying
Shares; provided that with respect to a particular Holder, such Holder's
Registrable Securities shall cease to be Registrable Securities upon the
earliest to occur of the following: (A) a sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold by the Holder shall cease to be a Registrable Security); or (B)
becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and acceptable to the transfer agent for the
Common Stock.

"Registration Statement" means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to each such Registration Statements, including
pre- and post-effective amendments thereto, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such Registration Statements.

"Remainder Registration Statements" has the meaning set forth in Section 2(a).

3

--------------------------------------------------------------------------------

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff; provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Shares" has the meaning set forth in the Purchase Agreement.

"Staff" has the meaning set forth in Section 2(a).

"Trading Day" means any day on which the Common Stock is traded on the Trading
Market.

"Trading Market" means the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock, the principal
securities exchange or securities market on which the Common Stock is then
traded.

"Transaction Documents" shall have the meaning set forth in the Purchase
Agreement.

"Underlying Shares" shall have the meaning set forth in the Purchase Agreement.

"Warrants" shall have the meaning set forth in the Purchase Agreement.

SECTION 2.

REGISTRATION

On or prior to the Filing Deadline, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the "Initial Registration Statement"). The Initial Registration
Statement shall be on Form S-3 (except that if the Company is then ineligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to register for resale the
Registrable Securities as a secondary offering) subject to the provisions of
Section 2(e) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a "Plan of Distribution" section substantially in the form attached
hereto as Annex A (which may be modified to respond to comments, if any,
provided by the Commission).

4

--------------------------------------------------------------------------------

Notwithstanding the registration obligations set forth in this Section 2, in the
event the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement or that any Holder must
be named as an underwriter in the Registration Statement, the Company agrees to
promptly (x) inform each of the Holders thereof and use its reasonable best
efforts to file amendments to the Initial Registration Statement as required by
the Commission and/or (y) withdraw the Initial Registration Statement and file a
new registration statement (a "New Registration Statement"), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09, in each case without naming any Holder as an
underwriter in the Registration Statement.  Each Purchaser shall have the right
to comment or have their counsel comment on any written submission made to the
staff of Commission (the "Staff") with respect to any disclosure specifically
relating to such Purchaser. No such written submission shall be made to the
Staff containing disclosure specifically relating to such Purchaser to which
such Purchaser's counsel reasonably objects.

Notwithstanding any other provision of this Agreement and subject to the payment
of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering without naming any
Holder as an underwriter (and notwithstanding that the Company used reasonable
best efforts to advocate with the Commission for the registration of all or a
greater number of Registrable Securities), unless otherwise directed in writing
by a Holder as to its Registrable Securities, the Registrable Securities to be
registered on such Registration Statement will be reduced (applied, in the case
that some Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Shares held by such Holders), subject to a
determination by the Commission that certain Holders must be reduced first based
on the number of Registrable Securities held by such Holders. Any reduction of
Registrable Securities pursuant to this Section 2(a)(ii) shall occur only after
all securities that are not Registrable Securities, if any, are first removed
from such Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (x) or (y) above, the Company will use its reasonable best
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the "Remainder Registration Statements").  No Holder
shall be named as an "underwriter" in any Registration Statement without such
Holder's prior written consent.

5

--------------------------------------------------------------------------------

The Company shall use its reasonable best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, filing with the Commission a request for acceleration
of effectiveness in accordance with Rule 461 promulgated under the Securities
Act within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be "reviewed," or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Section 2(e), shall use its reasonable best efforts to keep each
Registration Statement continuously effective under the Securities Act for so
long as the securities registered for resale thereunder retain their character
as "Registrable Securities" (the "Effectiveness Period"). The Company shall
promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the first Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. New York time on the first Trading Day after the Effective Date, file
a final Prospectus with the Commission, as required by Rule 424(b).

If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Deadline, (ii) the Initial Registration Statement or the
New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date and except for
the reasons as set forth in Section 3(j), (A) such Registration Statement ceases
for any reason (including, without limitation, by reason of a stop order or the
Company's failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the "Plan of Distribution" or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 30 consecutive days or 45
calendar days (which need not be consecutive days) during any 12-month period
(other than as a result of a breach of this Agreement by a Holder) (any such
failure or breach in clauses (i) through (iii) above being referred to as an
"Event," and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 30 consecutive
day period or 45 calendar day period, as applicable, is exceeded, being referred
to as an "Event Date"), then in addition to any other rights the Holders may
have hereunder or under applicable law: (x) within five (5) Business Days after
an Event Date, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on such Event Date; and (y) on each 30-day
anniversary (or pro rata portion thereof) following any Event Date (including,
for the avoidance of doubt, a failure in clause (i), in which case each 30-day
anniversary shall be measured commencing on the 31st day following such Event
Date) until the earlier of (1) the applicable Event is cured or (2) the
Registrable Securities are eligible for resale pursuant to Rule 144 without
manner of sale or volume restrictions, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any unregistered Registrable Securities then held by such Holder. The
amounts payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as "Liquidated Damages." The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 5.0% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within 30 Business Days
after the date payable, the Company will pay interest thereon at a rate of 1.0%
per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. Unless otherwise specified in this Section 2(c), the Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date.  Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(c) in
accordance with applicable law.  The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the Commission to be included in a Registration Statement due
solely to Rule 415 under the Securities Act from the time that it is determined
that such Registrable Securities are not permitted to be registered until such
time as the provisions of this Agreement as to the Remainder Registration
Statements required to be filed hereunder are triggered, in which case the
provisions of this Section 2(c) shall once again apply, if applicable. In such
case, the Liquidated Damages shall be calculated to only apply to the percentage
of Registrable Securities which are permitted in accordance with SEC Guidance to
be included in such Registration Statement. The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company's failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Holder to timely provide the Company with information requested by the Company
and necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which the Effectiveness Deadline would be
extended with respect to Registrable Securities held by such Holder).

6

--------------------------------------------------------------------------------

Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not later than the Closing Date. At least five (5) Trading Days
prior to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within two (2) Trading Days prior to the applicable anticipated filing date.
Each Holder further agrees that it shall not be entitled to be named as a
selling security holder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any reasonable requests for further information as described
in the previous sentence. If a Holder of Registrable Securities returns a
Selling Stockholder Questionnaire or a request for further information, in
either case, after its respective deadline, the Company shall use its reasonable
best efforts to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

7

--------------------------------------------------------------------------------

In the event that Form S-3 is not available for the registration of the resale
of Registrable Securities hereunder, the Company shall (i) register the resale
of the Registrable Securities on Form S-1 and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

SECTION 3.

REGISTRATION PROCEDURES

In connection with the Company's registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than three (3) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K, and any similar or successor reports), (i) furnish to each Holder copies of
such Registration Statement, Prospectus or amendment or supplement thereto,
substantially in the form as proposed to be filed, which documents will be
subject to the review of such Holder (it being acknowledged and agreed that if a
Holder does not object to or comment on the aforementioned documents within such
five (5) Trading Day or three (3) Trading Day period, as the case may be, then
the Holder shall be deemed to have consented to and approved the use of such
documents) and (ii) use reasonable best efforts to cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each Holder, to conduct such review. Notwithstanding the foregoing,
the Company shall not be required to furnish to the Holders any prospectus
supplement being prepare and filed solely to name new or additional selling
securityholders unless such Holder is named in such prospectus supplement.  The
Company shall not file any Registration Statement or Prospectus or any amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that the Company is notified of such objection in writing within
the five (5) Trading Day or three (3) Trading Day period described above, as
applicable, and provided further, that no such delay in filing shall result in
any Liquidated Damages under Section 2(c).

(b) (i)  Subject to Section 3(i), prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible notify the Holders of such
comments and provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as "Selling Stockholders" but the Company need not provide any
comments to the Holders that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement until such time as
all of such Registrable Securities cease to be Registrable Securities or shall
have been disposed of (subject to the terms of this Agreement) in accordance
with the intended methods of disposition by the Holders thereof as set forth in
such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that in the event the Company informs the
Holders in writing that it does not satisfy the conditions specified in Rule 172
and, as a result thereof, the Holders are required to deliver a Prospectus in
connection with any disposition of Registrable Securities, the Company shall
deliver to the Holders a copy of the Prospectus in electronic format and each
such Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Holder sells any of the Registrable Securities, and each
Holder agrees to dispose of Registrable Securities in compliance with the "Plan
of Distribution" described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act), the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

8

--------------------------------------------------------------------------------

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible via facsimile or electronic mail (and, in the case of (i)(A) below, not
less than three (3) Trading Days prior to such filing) and confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to any
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a "review" of any Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders that pertain to such Holder as
a Selling Stockholder or to the Plan of Distribution, but not information that
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment
thereto, when the same has been declared effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as "Selling Stockholders" or the "Plan
of Distribution"; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of, or in
anticipation of, any acquisition, financing activity, regulatory developments or
other material transaction involving the Company, or any other event or
condition of similar significance to the Company, for which allowing the
continued availability of a Registration Statement or Prospectus would be, in
the good faith determination of the Board of Directors, materially detrimental
to the Company; provided, that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder's agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.

9

--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) Furnish to the Holders, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission's EDGAR
system.

(f) Promptly deliver to the Holders, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Person may reasonably request.  Subject
to Section 7(c) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(g) Prior to the resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holder in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as such Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

10

--------------------------------------------------------------------------------

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book-entry statements representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book-entry statements shall be free, to the extent permitted by
the Purchase Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its reasonable best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(i) to
suspend the availability of a Registration Statement and Prospectus for a period
not to exceed 60 calendar days (which need not be consecutive days) in any
12-month period without incurring liability for Liquidated Damages otherwise
required pursuant to Section 2(c).

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority, Inc. ("FINRA") affiliations, (iii) any natural persons who
have the power to vote or dispose of the common stock and (iv) any other
information with respect to the Holder as may be requested by the Commission,
FINRA or any state securities commission. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company's request, any Liquidated Damages
that are accruing at such time as to such Holder only shall be tolled and any
Event that may otherwise occur solely because of such delay shall be suspended
as to such Holder only, until such information is delivered to the Company;
provided, however, if the failure of the Holder to furnish the required
information results the occurrence of an Event under Section 2(c), any
Liquidated Damages that are accruing at such time shall be tolled and any such
Event that occurs as a result thereof shall be suspended until such time as the
Holder furnishes such information.

11

--------------------------------------------------------------------------------

(k) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as reasonably requested by any such Holder,
and the Company shall pay the filing fee required for the first such filing
within five (5) Business Days of the request therefor.

(l) Cause all such Registrable Securities to be listed on the Trading Market on
which similar securities issued by the Company are then listed.

SECTION 4.

HOLDER'S OBLIGATIONS

 The Holders agree, by acquisition of the Registrable Securities, that the
Holders shall not be entitled to sell any of such Registrable Securities
pursuant to a Registration Statement or to receive a Prospectus relating
thereto, unless such Holders have furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire and Selling
Stockholder Questionnaire pursuant to the Purchase Agreement.

SECTION 5.

REGISTRATION EXPENSES

 All fees and expenses incident to the Company's performance of or compliance
with its obligations under this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company pursuant to Section
3(k) hereof, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  The Holders shall bear the cost of
all underwriting discounts and selling commissions associated with any sale of
Registrable Securities and shall pay all of its own costs and expenses,
including, without limitation, all fees and disbursements to counsel (and any
other advisors) of the Holders and any stock transfer taxes.  In no event shall
the Company be responsible for any broker or similar commissions of any Holder.

12

--------------------------------------------------------------------------------

SECTION 6.

INDEMNIFICATION

(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each Holder, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, amounts paid in settlement in
accordance with Section 6(c) hereof, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys'
fees) and expenses (collectively, "Losses"), as incurred, arising out of or
relating to (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holders have approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to the Registration
Statement, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(vi), related
to the use by such Holder of an outdated or defective Prospectus after the
Company has validly notified such Holder in writing (in accordance with Section
7(c) below) that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice (as defined below) or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware arising from or in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 6(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

(b) Indemnification by Holder.  Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein and such untrue statement or alleged
untrue statement or omission or alleged omission had not been corrected in such
Prospectus or in any amendment or supplement thereto prior to, or concurrently
with, the sale of Registrable Securities to the person asserting the applicable
claim or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(vi), to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(c) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice or an amended or supplemented Prospectus, but only if and to
the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder (together with any liability under Section 6(d)) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

13

--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or the Indemnifying Party does not,
upon assuming the defense of such Proceeding, conduct the defense of such claim
actively and diligently; (3) the named parties to any such Proceeding (including
any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party; (4) the claim is based upon
any Proceeding, indictment, allegation or investigation of a criminal nature; or
(5) the claim seeks an injunction or non-monetary or equitable relief against
the Indemnified Party, other than any such claim that is incidental to the
primary claim or claims and not material (in the case of clauses (2)-(5), if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c) except in the case of clause (3) above.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and such
settlement does not require any Indemnified Party to perform any covenant or
refrain from engaging in any activity or include any non-monetary limitation on
the actions of any Indemnified Party or any of its affiliates or any admission
of fault, violation, culpability, malfeasance or nonfeasance by, or on behalf
of, or liability on behalf of, any such Indemnified Party.

14

--------------------------------------------------------------------------------

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent there is a final,
non-appealable judicial determination that such Indemnified Party is not
entitled to indemnification hereunder).

(d) Contribution.  If a claim for indemnification under Section 6(a) or Section
6(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise) or insufficient to hold an Indemnified Party harmless for any Losses,
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6 was available to such party in
accordance with its terms.

15

--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

SECTION 7.

MISCELLANEOUS

(a) Piggy-Back Registrations.  If at any time during the Effectiveness Period,
except as contemplated by Section 2(a) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, and even if
there is such an effective Registration Statement covering all of the
Registrable Securities, in the event that such offering for its own account or
the account of others is to be underwritten, then the Company shall deliver to
each Holder a written notice of such determination and, if within 15 days after
the date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of any Registrable Securities such Holder requests to be registered. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 7(a) prior to the effectiveness of such registration
whether or not the Holders have elected to include securities in such
registration.

(b) Rule 144 Compliance.  With a view to making available to the Holders the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:

16

--------------------------------------------------------------------------------

use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

furnish to any Holder, promptly upon request, a written statement by the Company
as to its compliance with the reporting requirements of Rule 144 under the
Securities Act and of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company with the Commission as such Holder may reasonably
request in connection with the sale of Registrable Securities without
registration (in each case to the extent not readily publicly available).

(c) Discontinued Disposition.  The Holders agree by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d) Compliance.  Subject to the Company's compliance with its obligations set
forth in Section 3(b), the Holders covenant and agree that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement.

(e) Furnishing of Information.  The Holders shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(f) Termination of Rights.  For the avoidance of doubt, it is expressly agreed
and understood that (i) in the event that there are no Registrable Securities
outstanding as of a Filing Deadline, then the Company shall have no obligation
to file, cause to be declared effective or to keep effective any Registration
Statement hereunder (including any Registration Statement previously filed
pursuant to this Agreement) and (ii) all rights granted to the Holders hereunder
(including the rights set forth in Sections 7(a) and 7(b)), shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding.

17

--------------------------------------------------------------------------------

(g)  Waivers and Amendments.  No provision of this Agreement may be waived,
amended, modified or supplemented except in a written instrument signed by the
Company and the Holders or Holders (as applicable) of no less than a majority of
the then outstanding Registrable Securities or, if such amendment, modification
or supplement shall affect a Holder in a manner disproportionate from other
Holders then the signature of such Holder shall be required, provided that any
party may give a waiver as to itself.  The Company shall provide prior written
notice to the Holders of any proposed waiver, amendment, modification or
supplement.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

(h) Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of New York, in the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, in the State of New York, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

(i) Remedies.  In the event of a breach by the Company or by the Holders of any
of their obligations under this Agreement, such Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Holders agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

18

--------------------------------------------------------------------------------

(j) Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

if to the Company, to:

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Neil Reithinger, CFO

Facsimile: (480) 659-6407

with a copy (which shall not constitute notice) to:

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0801

And 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C

666 Third Avenue

New York, New York 10017

Attention: Jeffrey Schultz, Esq.

Facsimile: (212) 983-3115

if to a Purchaser: To the address set forth under such Purchaser's name on the
signature pages hereto

if to any other Person who is

then the registered Holder: To the address of such Holder as it appears in the
stock transfer books of the Company

, or to such other person, at such other place or in such manner as one party
shall designate to other party in writing.

(k) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Holder or Holders (as
applicable) of a majority of the then outstanding Registrable Securities (other
than by merger or consolidation or to an entity which acquires the Company
including by way of acquiring all or substantially all of the Company's assets).
The rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
the Holders to a Permitted Transferee of such Holder, but only if (i) such
Holder agrees in writing with such Permitted Transferee to assign such rights
and related obligations under this Agreement, and for such Permitted Transferee
to assume such obligations, and a copy of such agreement is furnished to the
Company, (ii) the Company is furnished with written notice of the name and
address of such Permitted Transferee and the securities with respect to which
such registration rights are being transferred or assigned, (iii) such Permitted
Transferee agrees in writing with the Company to be bound by all of the
provisions contained herein, and (iv) such Permitted Transferee is an
"accredited investor," as that term is defined in Rule 501 of Regulation D.

19

--------------------------------------------------------------------------------

(l) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(m) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(n) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.

[signature page follows]

20

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

 COMPANY:

 ORGENESIS INC.

 By:   /s/ Vered Caplan   


 Name:  Vered Caplan

 Title:  CEO

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 PURCHASERS:

THE PHOENIX INSURANCE COMPANY LTD.

 By:   /s/ Dan Kerner                                          

 Name:  Dan Kerner

 Title:  Head of Nostro

 By:   /s/ Haggai Schrieber                               

 Name:  Haggai Schrieber

 Title:  CIO

 Address: 53 Derech Hashalom Street

                   Givatayim, Israel

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 PURCHASERS:

SHUTFUT-MENAYOT CHUL-HAPHOENIX AMITIM

 By:   /s/ Haggai Schrieber                               

 Name:  Haggai Schrieber

 Title:  CIO

 By:   /s/ Eli Schwartz                                        

 Name:  Eli Schwartz

 Title:  CFO

 Address: 53 Derech Hashalom Street

                   Givatayim, Israel

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 PURCHASERS:

SPHERA GLOBAL HEALTHCARE MASTER FUND

 By:   /s/ Doron Breen                                        

 Name:  Doron Breen

 Title:  Director

 Address:

 21 Ha'arbaa Street

 4th Floor

 Tel Aviv, Israel 6473921

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 PURCHASERS:

SPHERA BIOTECH MASTER FUND, LP

 By:   /s/ Doron Breen                                        

 Name:  Doron Breen

 Title:  Director of GP

 Address:

 21 Ha'arbaa Street

 4th Floor

 Tel Aviv, Israel 6473921

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 PURCHASERS:

 IDEA LP

 By:   /s/ Hani Lerman                                       

 Name:  Hani Lerman

 Title:  CFO

 Address: Hachoshlim 6 Herzliya, Israel

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

• through brokers, dealers or underwriters that may act solely as agents;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

• one or more underwritten offerings on a firm commitment or best efforts basis;

• a combination of any such methods of disposition; and

• any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

A-1

--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In addition, upon being notified in
writing by the selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume.  The selling stockholders may also sell
shares of common stock short after the effective date of the registration
statement of which this prospectus is a part and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The selling stockholders
may also enter into option or other transactions after the effective date of the
registration statement of which this prospectus is a part with broker-dealers or
other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  We have advised the selling stockholders
that they are required to comply with Regulation M promulgated under the
Securities Exchange Act of 1934, as amended, during such time as it may be
engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

A-2

--------------------------------------------------------------------------------

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholders reserve the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or pursuant to
Rule 144 of the Securities Act, (b) the date on which the shares of common stock
covered by this prospectus may be sold by non-affiliates without any volume or
manner of sale restrictions or current public information requirement pursuant
to Rule 144 of the Securities Act, and (c) four years from the date of the
Purchase Agreement.

 

A-3

--------------------------------------------------------------------------------